Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 1 of 41




          Exhibit B-5
         [REDACTED]
                  Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 2 of 41



        of knowledge of the Purchaser Excluded Information. Purchaser hereby acknowledges that any future sale
        of shares of the Company's capital stock could be at a premium or a discount to the Purchase Price, and
        such sale could occur at any time or not at all. Purchaser hereby aclmowledges that it has not relied on any
        representation or statement of Sellers or the Company in making its investment decision in purchasing the
        Shares.

                         SECTION 3.04. Investment Representations. The Shares purchased by Purchaser are being
        acquired for investment only and not with a view to any public distribution thereof, and Purchaser shall not
        offer to sell or othenvise dispose of such Shares so acquired by it in violation of any of the registration
        requirements of the Securities Act of 1933, as amended (the "Securities Act"). Purchaser understands that
        the Shares are "restricted securities" under applicable U.S. federal and state securities laws and that,
        pursuant to these laws, Purchaser must hold the Shares indefinitely unless they are registered with the
        Securities and Exchange Commission and qualified by state authorities, or an exemption from such
        registration and qualification requirements is available. Purchaser further acknowledges that if an
        exemption from registration or qualification is available, it may be conditioned on various requirements
        including, but not limited to, the time and manner of sale, the holding period for the Shares, and
        requirements relating to the Company which are outside of Purchaser's control, and which the Company is
        under no obligation and may not be able to satisfy. Purchaser will not sell, transfer, pledge or otherwise
        dispose of any Shares received by Purchaser unless and until (a) such Shares are subsequently registered
        under the Securities Act and any applicable state securities laws, or (b) (i) an exemption from such
        registration is available thereunder, and (ii) Purchaser has notified the Company of the proposed transfer
        and, if reasonably requested by the Company, has furnished the Company with an opinion of counsel in a
        form reasonably satisfactory to the Company that such transfer will not require registration of such shares
        under the Securities Act. Purchaser understands that the Company is not obligated, and does not intend, to
        register any Shares either under the Securities Act or any state securities laws. Purchaser is an "accredited
        investor," as that term is defined in Regulation D of the Securities Act. Purchaser authorizes the Company
        to issue stop transfer instructions to its stock transfer agent, or, so long as the Company may act as its own
        transfer agent, to make a stop transfer notation in its appropriate records, in order to ensure Purchaser's
        compliance with this provision.

                                                       ARTICLE IV

                                               Covenants and Other Matters

                           SECTION 4.01.Certain Tax Matters. Each Seller shall be responsible for such Seller's own
        tax liability, if any, that may arise as a result of this Agreement. Each Purchaser shall be responsible for
        such Purchaser's own tax liability, if any, that may arise as a result of this Agreement.

                     SECTION 4.02. Fees and Expenses. All fees and expenses incurred in connection with this
        Agreement and the transactions contemplated hereby shall be paid by the party incurring such fees or
        expenses.

                        SECTION 4.03. Agreements to Transfer and to be Bound. Each Purchaser agrees to be
        bound by the terms and conditions of (i) the Certificate and Bylaws, as the same may be amended and/or
        restated from time to time; (ii) the Seventh Amended and Restated Investor Rights Agreement made as of
        August 17, 2018 by and among the Company, the Investors (as defined therein) and the Key Holders (as
        defined therein) (the "Investor Rights Agreement") as an Investor thereunder; (iii) the Seventh Amended
        and Restated Voting Agreement made as of August 17, 2018, by and among the Company, the Investors
        (as defined therein) and the Key Holders (as defined therein) (the "Voting Agreement") as an Investor and
        Stockholder thereunder; and (iv) the Seventh Amended and Restated Right of First Refusal and Co-Sale


                                                         -6-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                        M LB-Olson-00000512
                  Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 3 of 41



        Agreement made as of August 17, 2018, by and among the Company, the Investors (as defined therein) and
        the Key Holders (as defined therein) (the "ROFR Agreement", and together with the Investor Rights
        Agreement, Voting Agreement, collectively, the "Company Agreements") as an Investor thereunder. Each
        Purchaser further agrees to deliver to the Company an executed Adoption Agreement and Joinder
        Agreement.

                         SECTION 4.04. Sellers and Purchasers Confidentiality. Except as required by law, the
        Sellers and the Purchasers agree that each party will not discuss, without the prior written consent of the
        other parties, the existence or terms of this Agreement, or any other agreement or transaction contemplated
        hereby, with any person other than representatives and advisors of the Company or representatives and
        advisors of the Sellers, the Purchasers or their respective affiliates and the respective partners, members or
        stockholders thereof. Neither the Sellers, the Purchasers, nor any of their respective representatives or
        advisors shall, directly or indirectly, issue any statement or communication to any third party (other than to
        their legal and accounting advisors) regarding the existence or terms of this Agreement or any other
        agreement or transaction contemplated hereby without the written consent of the other parties, unless
        required by law, rnle or regulation to do so; in which case such disclosing party (i) shall promptly notify
        the other parties in writing of such requirement and will cooperate with the non-disclosing parties to the
        extent practicable to limit the information disclosed to only such information that the disclosing party, as
        advised by counsel, determines is required by law to be disclosed and (ii) will, to the extent practicable and
        at the request and expense of the non-disclosing parties, seek to obtain a protective order over, or
        confidential treatment of, such information. Notwithstanding the foregoing, the Purchasers and the Sellers
        may disclose this Agreement and the transactions contemplated hereby to their respective affiliates and the
        respective partners, members or stockholders thereof, in each case, provided that the Purchasers or the
        Sellers informs such person that such information is confidential and directs such person to maintain the
        confidentiality of such information.

                         SECTION 4.05. Company Confidentialitv. For a period of two (2) years following the
        Effective Date, unless agreed to in writing by the Sellers, the Company agrees not to disclose the existence
        or terms of this Agreement with any person other than representatives and advisors of the Company who
        are bound by a duty of confidentiality to the Company without the written consent of the Sellers, and neither
        the Company nor any of its representatives or advisors shall, directly or indirectly, issue any statement or
        communication to any third party (other than to its representatives or advisors) regarding the existence or
        terms of this Agreement. Notwithstanding the foregoing, the Company may disclose or discuss this
        Agreement, (i) to or with its affiliates and the respective partners, members or stockholders thereof and (ii)
        in connection with due diligence activities conducted by lenders or potential acquirers of tl1e Company or
        its securities; in each case, provided that the Company infonns such persons that such infonnation is
        confidential and such persons are party to a confidentiality agreement with the Company or are otherwise
        bound by a duty of confidentiality to the Company with respect to such information. In addition, the
        Company may disclose or discuss this Agreement pursuant to the requirement of any governmental or
        regulatory agency, court or by operation of law, in which case the Company (a) shall promptly notify the
        other parties in writing of such requirement, (b) will cooperate with the Sellers to the extent practicable to
        limit the information disclosed to only such information that tl1e Company, as advised by counsel,
        determines is required by law to be disclosed and (c) will, to the extent practicable and at the request and
        expense of the Sellers, seek to obtain a protective order over, or confidential treatment of, such information.
        Notwithstanding the foregoing, the Company is free to acknowledge, in response to inquiries regarding the
        capitalization of the Company or otherwise, that the Sellers have sold all of their respective shares in the
        Company and are no longer stockholders of the Company.




                                                         -7-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                         M LB-Olson-00000513
                  Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 4 of 41



                                                      ARTICLE V

                                                      Miscellaneous

                         SECTION 5.01.Survival of Representations, Warranties and Covenants . l11e
        representations, warranties and covenants in this Agreement and in any instrument delivered pursuant to
        this Agreement shall survive the Closi11g. The Company is an intended third party beneficiary of the
        representations and \Varranties of Sellers and Purchasers contained herein.

                        SECTION 5.02. Advisors: No Reliance. Each party has had an opportunity to review with
        such party's own tax and legal advisor(s) the tem1s, conditions and implications ofthis Agreement and the
        transactions contemplated hereby. No party is relying on any representation or warranty of the Company
        regarding this Agreement or the transactions contemplated hereby, including, without lin1itation, the
        legality of the transfer or any tax or other consequences related to this Agreement and the transactions
        contemplated hereby.

                        SECTION 5.03. Companv Consent. Contingent upon satisfaction of the conditions set forth
        herein, including Section 1.02, the Company hereby (i) consents to the transfer of the Shares from Sellers
        to Purchasers, (ii) acknowledges that no further action by Sellers is required under Section 2.12(c) of the
        Investors' Rights Agreement for the transfer of the Shares other than the requirements of Section l .02(b)
        hereof and (iii) consents to the Purchasers hereby becoming a party to the Company Agreements as
        Investors in accordance with the applicable terms of each Company Agreement. Nothing in this Section
        5.03 shall in any way limit the Company's right to claim any benefits inuring to it under any other section
        of this Agreement. l11e Company hereby represents to Sellers and Purchasers that the board of directors of
        the Company has approved the transfer of the SRV Shares in accordance with and as required by the
        Company 's Bylaws.

                       SECTION 5.04. Restrictions on Transfer, Market Stand-Off Agreement.




                        (b) The Company hereby represents, vvarrants and agrees:

                          (i) Pursuant to the consent of the Board of Directors of the Company, the Company hereby
        waives any rig.ht of first refusal contained in the Certificate, the Bylaws, or the Company Agreements with



                                                       -8-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                     MLB-Olson-00000514
                  Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 5 of 41



        respect to the transactions contemplated by this Agreement, and the transactions herein set forth are
        otherwise in compliance with any applicable term of such Certificate, Bylaws and Company Agreements.

                         (ii) Promptly following presentment of the stock powers referenced in Section l .02(a) and,
        subject to Sellers' compliance with Section l.02(b), the Company shall register the Shares in the name of
        Purchasers.

                       SECTION 5.05. Notices. Any and all notices required or pennitted to be given to a party
        pursuant to the provisions of this Agreement will be in writing. All notices not delivered personally, by
        electronic mail or by facsimile will be sent with postage and/or other charges prepaid and properly
        addressed to the party to be notified at the address or facsimile number set forth under each party's
        signatures below, or at such other address or facsimile number as such other party may designate by one of
        the indicated means of notice herein to the other parties hereto.

                         SECTION 5.06. Counterparts. This Agreement may be executed in one or more
        counterparts (including by fax or PDF), all of which shall be considered one and the same agreement and
        shall become effective when one or more counterparts have been signed by each of the parties and delivered
        to the other parties.

                   SECTION 5.07. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
        BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
        REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
        PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

                       SECTION 5.08. Assignment. Neither this Agreement nor any of the rights, interests or
        obligations hereunder shall be assigned, in whole or in part, by operation oflaw or othenvise by any of the
        parties without the prior written consent of the other parties. Subject to the preceding sentence, this
        Agreement will be binding upon, inure to the benefit of and be enforceable by, the parties and their
        respective successors and assigns.

                        SECTION 5.09. Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
        irrevocably and unconditionally submits to and accepts the jurisdiction of the United States District Court
        for the Southern District ofNew York located in the Borough of Manhattan or (if such court is not available)
        the courts of the State of New York located in the County of New York, for any action, suit, or proceeding
        arising out of or based upon this Agreement or any matter relating to this Agreement, and waives any
        objection that it may have to the laying of venue in any such court or that such court is an inconvenient
        forum or does not have personal jurisdiction over it. EACH OF THE PARTIES HEREBY WAIVES ANY
        RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
        DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
        DOCUMENT OR AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH
        THIS AGREEMENT, AND AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE
        TRIED BEFORE A COURT AND NOT BEFORE A JURY.

                       SECTION 5.10. Severabilitv. If one or more provisions of this Agreement are held to be
        unenforceable under applicable law, such provision shall be excluded from the Agreement and the balance
        of this Agreement shall be interpreted as if such provision were so excluded and shall be enforceable in
        accordance with its terms.

                        SECTION 5.11. No Third-Party Rights. Except as otherwise provided in Sections 4.03,
        4.04, 5.01, 5.03 and 5.04, this Agreement is not intended, and will not be construed, to create any rights in



                                                        -9-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                       M LB-Olson-00000515
                  Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 6 of 41



        any parties other than the Sellers and the Purchasers, and no person may assert any rights as third-party
        beneficiary hereunder.

                       SECTION 5.12. Entire Agreement. This Agreement constitutes the entire agreement
        among the parties, and supersedes all other prior agreements and understandings, both written and oral,
        among the parties with respect to the subject matter hereof.

                         SECTION 5.13. Further Assurances. The parties agree to execute such further documents
        and instruments and to take such further actions as may be reasonably necessary to carry out the purposes
        and intent of this Agreement.

                         SECTION 5.14.         Amendment and Waivers. This Agreement may be amended only by
        a written agreement of the Sellers, the Purchasers and the Company. No amendment of or waiver of, or
        modification of any obligation under this Agreement will be enforceable unless set forth in a writing signed
        by the party against which enforcement is sought. Any amendment effected in accordance with this Section
        5.14 will be binding upon all parties hereto and each of their respective successors and assigns. No delay
        or failure to require performance of any provision of this Agreement shall constitute a waiver of that
        provision as to that or any other instance. No waiver granted under this Agreement as to any one provision
        herein shall constitute a subsequent waiver of such provision or of any other provision herein, nor shall it
        constitute the waiver of any performance other than the actual performance specifically waived.

                                                [Signature Page FollowsJ




                                                       -10-
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                      M LB-Olson-00000516
DocuSign Envelope ID: 30B9E8CD-345B-4E67-9610-866427D5AFB3
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 7 of 41



                    IN WilNESS \:\THEREOF, each party has caused this Agreement to be executed as of the date first
            written above.



            SELLERS:



            MLB ADVANCED MEDIA, L.P., by MLB ADVANCED MEDIA, INC., its GENERAL PARTNER

                            DocuSigned by:
                               ,-;~;·A;//~~1 ..
            By:               >,.( ,   t¼(,___,,/
                               5E'C3'41J5""""'
                                            . n-.-. - - - - - - -
                     Lara Pitaro Wisch
            Name. _ _ _ _ _ _ _ _ _ _ _ _ _ __

            Title: ____
                      sv
                       _P_ , _G_e_n_e_ra_l_ c_o_u_n_s e_1_ _ __




            SAUGATUCK RIVER VENTURES, LLC




                            Edward Weber, J r .
            Name:
                    ---------------
            Title: _ _ _ _v_i_c_e_P_re_s_i_d_e_n_t_ _ _ __




                                                  (Signature Page to Stock Purchase Agreement)
            203026446 v4




HIGHLY CONFIDENTIAL                                                                                      MLB-Olson-00000517
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                       Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 8 of 41



                     IN WITNESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
             written above.



             PURCHASERS:




                   Redacted



                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                     M LB-Olson-00000518
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                       Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 9 of 41



                     IN WITNESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
             written above.



             PURCHASERS:




             Redacted




                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                     M LB-Olson-00000519
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 10 of 41



                     IN WITNESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
             written above.



             PURCHASERS:




              Redacted




                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                     MLB-Olson-00000520
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 11 of 41



                     IN WITNESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
             written above.



             PURCHASERS:




               Redacted




                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                     M LB-Olson-00000521
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 12 of 41



                    IN WI1NESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
            written above.



             PURCHASERS:




               Redacted




                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                    MLB-Olson-00000522
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 13 of 41



                    IN WI1NESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
            written above.



             PURCHASERS:




               Redacted




                                              (Signature Page to Stock Purchase Agreement)
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                    MLB-Olson-00000523
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 14 of 41



                IN WI1NESS \VHEREOF, each party has caused this Agreement to be executed as of the date first
        written above.



        COMPANY:

        DRAFTKINGS INC.



        By:----------------
          Name: Jason Robins
          Title: President and Chief Executive Officer
          Address: 500 Boylston Street
          Boston, Massachusetts 02116




                                      (Signature Page to Stock Purchase Agreement)
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000524
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 15 of 41



                                            EXHIBIT A

                                    SCHEDULE OF PURCHASERS




          Redacted




        203026446 v4




HIGHLY CONFIDENTIAL                                                             MLB-Olson-00000525
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 16 of 41



                                                                          EXHlBITB

                                                                  TRANSFER SCHEDULE




                                                                   -- - --- --
                                                                                 Shares -
                                                                   Shares-      Series E-1    Wire to
             p u reh__ aser ·-·-·-·-·-· seller
            ·-·                                                Common Stock     Preierred      seller   \\,'ire to Comnao,•
                                                                                                                         I
                                            i
                                           ! MLB
                                           ! Advanced
             Redacted Media, L.P.      i


                                                                   - - - --
                                           !
                                            i
                                            i
                                               Saugatuck                                 I
            ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·- Rjver
                                               Ventures, LLC
            Purchaser Total




            Purchaser                      Seller
                                           MLB
        I Redacted I Advanced
        I                             !r M
                                         ~ e~
                                            di~a,~L~.P
                                                     ~-~ ~ - - ,




                                                                   -              -           --               -
        L·--·-·--·-···-·-·-·-·-·-·-·--1 Saugatuck
                                         River
                                         Ventures LLC
            Purchaser Total




                                                                   --             -           --
                                                                                 Shares-
                                                                   Shares-      Series E- 1   Wire to
        ·-·p u rcaser
                h     -·-·-·-·-· Se IIer                       Common Stoe k    P ref en•ed    Seller   w·n·e to Com))any



                                                                                              --               --
            Redacted I
                                           MLB                                                                           I
                                   i
                                           Advanced
         ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-' Media L.P.




                                                                   -              -           --
                                           Saugatuck                                     I
                                           River
                                           Venlllres, LLC
            Purchaser Total




                                                                    -             -           --
                                                                                 Shares -
                                                                   Shares -     Series E-1    Wire to
            Purchaser                      Seller              Common Stock     Preferred      Seller   Wire to Comnany




                                                                                              --               --
        I                              i   MLB                                                                           I
        !! Redacted !i~~Advanced
                        _f_ed_i_a,~L_.P_._ -+-_ _ __ _,....__ _ __




                                                                    -             -           --
        ' --···---···-·-····-·-·-·-!       Saugatuck                  -
                                           River
                                           Venrures, LLC
            Purchaser Total




        Doc#: US1:12749322v5
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                              MLB-Olson-00000526
                       Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 17 of 41




                                                                         ....
                                                                   -- - - -
                                                                              Shares-
                                                                 Shares-     Series E-1   Wire to
          p urc h aser
        -·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-· SCll er           Common Stoek    pref;errcd    Scller     w·ire to Com1>any
          Redacted ! MLB                                                                                                I



                                                                         ....
         ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·- Advanced
                                            Media, L.P.




                                                                   - -         -
                                            Saugatuck
                                            River
                                                                                     I
                                            Ventures, LLC
          Purchaser Total




                                                                    -- - - -
                                                                              Shares-
                                                                 Shares-     Series E-1   Wire to
          Purchaser                          Seller          Common Stock    Preferred     Seller     Wire to Com an '
         i•····-·-···-
             Redacted ! MLB




                                                                         ....
                    ·-···-·-·-·-·--·-···
                                     · Advanced
                                             Media,L.P.
                                             Saugatuck
                                             River
                                             Ventures, LLC
          Purchaser Total




                                                                  -- - -.... -
                                                                              Shares -
                                                                 Shares-     Series E-1   Wire to
          purc h aser                       S IIer           Common S toek   p referred    S el Ier   \ i\,.ire to Comoany
         -·-·-·-'-·-·-·-·-·-·-·-'-·-·-·-'-. e
                                        ' MLB
                                                                                                                        I
          Redacted !; Advanced
                                             Media,L.P.




                                                                 - -- -
                                                                                     I
         -·-·-·-·-·-·-·-·-·-·-·-
                              ·-·-·-·-·-·!
                                             Saugatuck
                                             River
                                             Ventures, LLC




                                                                 .... - ..... ....
          Purchaser Total




        203026446 v4




HIGHLY CONFIDENTIAL                                                                                            MLB-Olson-00000527
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 18 of 41



                                                       EXHIBIT C

                                              ADOPTION AGREEMENT

                This Adoption Agreement ("Adoption Agreement") is executed on May 31, 2019, by the
        undersigned (the "Holder") pursuant to the terms of that certain Seventh Amended and Restated Voting
        Agreement dated as of August 17, 2018 (the "Agreement"), by and among the Company and certain of its
        Stockholders, as such Agreement may be amended or amended and restated hereafter. Capitalized terms
        used but not defined in this Adoption Agreement shall have the respective meanings ascribed to such terms
        in the Agreement. By the execution of this Adoption Agreement, the Holder agrees as follows.

        1.1    Acknowledgement. Holder acknowledges that Holder is acquiring certain shares of the capital stock
        of the Company (the "Stock") and/or options, warrants or other rights to purchase such Stock (the
        "Options"), for one of the following reasons (Check the correct box):

                 0      as a transferee of Capital Stock from a party in such party's capacity as an "Investor" bound
                        by the Agreement, and after such transfer, Holder shall be considered an "Investor" and a
                        "Stockholder" for all purposes of the Agreement.
                        as a transferee of Capital Stock from a party in such party's capacity as a "Key Holder"
                        bound by the Agreement, and after such transfer, Holder shall be considered a "Key
                        Holder" and a "Stockholder" for all purposes of the Agreement.
                        in accordance with Section 6.15 of the Agreement, as a new party who is not a new
                        Investor, in which case Holder will be "Key Holder" and a "Stockholder" for all purposes
                        of the Agreement.

        1.2      Agreement. Holder hereby (a) agrees that the Stock and/or Options, and any other shares of capital
        stock or securities required by the Agreement to be bound thereby, shall be bound by and subject to the
        terms of the Agreement and (b) adopts the Agreement with the same force and effect as if Holder were
        originally a party thereto.

        1.3     Notice. Any notice required or permitted by the Agreement shall be given to Holder at the address
        or facsimile number listed below Holder's signature hereto.

                                                [Signature Page FollowsJ




        203026446 v4




HIGHLY CONFIDENTIAL                                                                                       MLB-Olson-00000528
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 19 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




                Redacted



                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000529
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 20 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




              Redacted




                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000530
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 21 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




              Redacted




                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                M LB-Olson-00000531
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 22 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




             Redacted




                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000532
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 23 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




             Redacted




                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000533
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 24 of 41



                      IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
             as of the date first written above.



             INVESTORS:




              Redacted




                                                 (Signature Page to Adoption Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000534
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 25 of 41



                 IN WITNESS \\THEREOF, the undersigned has caused this Adoption Agreement to be executed
        as of the date first written above.




        ACCEPTED AND AGREED:

        DRAFTKINGS INC.

                Jt1vSb1A, PbWtlA,S
        By:--------------
          Name: Jason Robins
          Title: President and Chief Executive Officer
          Address: 500 Boylston Street
          Boston, Massachusetts 02116




                                       (Signature Page to Adoption Agreement)
        203026446 v4




HIGHLY CONFIDENTIAL                                                                           MLB-Olson-00000535
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 26 of 41



                                                      EXHIBITD

                                              JO IND ER AGREEMENT

                The undersigned hereby agrees to become a party to (a) the Seventh Amended and Restated
        Investors' Rights Agreement (as amended, the "IRA"), (b) the Seventh Amended and Restated Right of
        First Refusal and Co-Sale Agreement (as amended, the "ROFR"), and (c) the Seventh Amended and
        Restated Voting Agreement (as amended, the "Voting Agreement" and, together with the IRA and the
        ROFR, the "Company Agreements"), each dated as of August 17, 2018, by and among DraftKings Inc., a
        Delaware corporation (the "Company") and the parties named therein respectively. Effective as of the
        undersigned's acquisition of shares of the Company's capital stock, the undersigned is hereby made a party
        to, and agrees to be bound by the terms of, the Company Agreements as an "Investor" thereunder. The
        undersigned agrees that this Joinder Agreement may be attached to each of the Company Agreements as
        counterpart signature pages thereto.

                The undersigned acknowledges receipt of a copy of each of the Company Agreements. The address
        to which notices may be sent to the undersigned is listed below the undersigned's signature hereto.

                                               [Signature Page Follows]




        203026446 v4




HIGHLY CONFIDENTIAL                                                                                    MLB-Olson-00000536
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 27 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




                Redacted


                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000537
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 28 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




              Redacted




                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000538
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 29 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




            Redacted




                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000539
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 30 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




               Redacted




                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000540
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 31 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




              Redacted




                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000541
DocuSign Envelope ID: F7A02DFD-ABAF-4F1 B-B7B2-89C483551 DES
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 32 of 41



                      IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be executed as
             of the date first written above.



             INVESTORS:




             Redacted




                                                  (Signature Page to Joinder Agreement)
             Doc#: US1:12749322v5
             203026446 v4
             4853-1009-2439.2




HIGHLY CONFIDENTIAL                                                                                MLB-Olson-00000542
                 Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 33 of 41



                                                     EXHlBITE

                                ASSIGNMENT SEPARATE FROM CERTIFICATE

                FOR VALUE RECEIVED, [NA.ME OF SELLER] ("Assignor"), hereby sells, assigns and transfers
        unto the following entity the shares of [Common Stock/ Series E-1 Preferred Stock] of DraftKings Inc., a
        Delaware corporation (the "Company"), set forth below, standing in Assignor' s name on the books of the
        Company and he reby irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said
        stock on the books of the Company, \Vith the full power of substitution in the premises.

                                                                             Number of Shares
                                                                               Transferred


        Dated:                    , 2019


        [NAME OF SELLER)


        By : _ _ _ _ _ _ _ _ _ __
        Name:
        Title:




        Doc#: US1:12749322v5
        203026446 v4




HIGHLY CONFIDENTIAL                                                                                   MLB-Olson-00000543
DocuSign Envelope ID: 0AB9CD29•47CB·410B·8D27•2D92C9BBE439
                     Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 34 of 41



                                        ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
            ofDraftKings foe ., a Delaware corporation (the "Company"), set forth below, standing in Assignor' s name
            on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
            to transfer said stock on the books of the Company, with the full power of substitution in the premises.

                                                               Number of Common Stock     Number of Series E-1 Preferred
              Name                                               Shares Transferred         Stock Shares Transferred
             ···-·
                 ···························
                                     ·-···········-·······-
                                                      ·-···-·····················
                                                                          ..-·- -----------4----------------1
                            Redacted
            Dated: May 31, 2019



            MLBADVAN                Mi,DIA, L.P ., by MLB ADVANCED MEDIA, INC, its General Partner:
                              ..t ;:;;::>t{k~;···
            By _ _ ___.::,__~c~
                              ~><'
                                 ~. ~, ~~~CA~-6····_--··_-··_ _ _ __
                           La ra Pitaro Wisch
            Name
                    ---------------
                           SVP , General counsel
            Title
                    ---------------




HIGHLY CONFIDENTIAL                                                                                         MLB-Olson-00000544
DocuSign Envelope ID: 0AB9CD29•47CB·410B·8D27•2D92C9BBE439
                         Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 35 of 41



                                                    ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
            ofDraftKings foe ., a Delaware corporation (the "Company"), set forth below, standing in Assignor' s name
            on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
            to transfer said stock on the books of the Company, with the full power of substitution in the premises.

                                                                                  Number of Common Stock   Number of Series E-1 Preferred
          .. Name .............................................................     Shares Transferred       Stock Shares Transferred
                                   Redacted

             Dated: May 31, 2019


             MLBADV


                                  Lara Pi taro Wisch
             Name
                       ---------------
            Title                   SVP, General counsel




HIGHLY CONFIDENTIAL                                                                                                        MLB-Olson-00000545
DocuSign Envelope ID: 0AB9CD29-47CB-410B-8D27-2D92C9BBE439
                          Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 36 of 41



                                                           ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
            ofDraftKings foe., a Delaware corporation (the "Company "), set forth below, standing in Assignor' s name
            on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
            to transfer said stock on the books of the Company, with the full power of substitution in the premises.

                                                                                               Number of Common Stock   Number of Series E-1 Preferred
             Name
             -·-·
                -·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-
                                                               ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·
                                                                                                 Shares Transferred       Stock Shares Transferred
             1                          Redacted
            Dated: May 31, 2019




                                      La ra Pitaro Wi sch
            Name
                       ---------------
            Title                           SVP, Gene r al counsel




HIGHLY CONFIDENTIAL                                                                                                                     MLB-Olson-00000546
DocuSign Envelope ID: 0AB9CD29•47CB·41 0B·8D27•2D92C9BBE439
                      Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 37 of 41



                                              ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
            ofDraftKings foe ., a Delaware corporation (the "Company"), set forth below, standing in Assignor' s name
            on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
            to transfer said stock on the books of the Company, with the full power of substitution in the premises.



                                                                  ________
                                                                                     Number of Common Stock   Number of Series E-1 Preferred
            Name·······························
          ··············                  ·············-·······-
                                                             ·-···..................   Shares Transferred       Stock Shares Transf


            Dated: May 31, 2019



            MLB ADrl.:~~IA, L.P., by MLB ADVANCED MEDIA, INC, ;1, General Partner,
            B                           l l,:1(,,(__._•.•
              y                4CT~l!C340 -, 30..

                    Lara Pitaro Wisch
            Name - - - - - - - - - - - - - - - -

            Title            SVP, General counsel
                    ---------------




HIGHLY CONFIDENTIAL                                                                                                           MLB-Olson-00000547
DocuSign Envelope ID: 0AB9CD29•47CB·410B·8D27•2D92C9BBE439
                               Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 38 of 41



                                                                 ASSIGNMENT SEPARATE FROM CERTIFICATE

                        FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
              transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
              ofDraftKings foe., a Delaware corporation (the "Company "), set forth below, standing in Assignor' s name
              on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
              t o transfer said stock on the books of the Company, with the full power of substitution in the premises.



                                                                                                    _________
                                                                                                        Number of Common Stock   Number of Series E-1 Preferred
             Name
           ..........................................................................................     Shares Transfe           Stock Shares Transferred
          il--·-·-·-·-···-·-···-·-···-·-·-·-·-·-·-···-
                                         Redacted
                                                    ·-···-·-···-·-·-·-·-·-·-···-
                                                                             ·-···-·-·-·-·-·-·-·.
              Dated: May 31 , 20 19



              MLBADV                             EQ.M,EnIA, L.P ., by MLB ADVANCED MEDIA, INC, its Gener al Partner:


                                      Lara Pitaro Wisch
              Name
                            ---------------
              Title                       SVP, Gene ral Counsel
                           ---------------




HIGHLY CONFIDENTIAL                                                                                                                              MLB-Olson-00000548
DocuSign Envelope ID: 0AB9CD29•47CB·410B·8D27•2D92C9BBE439
                              Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 39 of 41



                                                                ASSIGNMENT SEPARATE FROM CERTIFICATE

                      FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
             transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
             ofDraftKings foe ., a Delaware corporation (the "Company"), set forth below, standing in Assignor' s name
             on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
             to transfer said stock on the books of the Company, with the full power of substitution in the premises.


                                                                                                      _________
                                                                                                       Number of Common Stock   Number of Series E-1 Preferred
            Name
           ........................................................................................      Shares Transfe           Stock Shares Tran
                                          Redacted

              Dated: May 31, 2019



              MB LB ADG~ : : t- ~: L.P., by MLB ADVANCED MEDIA, INC, ;1, General Partner,

                 y                            -       %~00~•~•4~iQ~..- - - - - - - -
                                         Lara Pitaro Wisch
              Name - - - - - - - - - - - - - - - -
                                           SVP, General Counsel
              Title
                          ---------------




HIGHLY CONFIDENTIAL                                                                                                                             MLB-Olson-00000549
DocuSign Envelope ID: 0AB9CD29•47CB·410B·8D27•2D92C9BBE439
                         Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 40 of 41



                                                    ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR VALUE RECEIVED, .MLB Advanced Media, LP. ("Assignor"), hereby sells, assigns and
            transfers unto the following entity the shares of Common Stock and the shares of Series E-1 Preferred Stock
            ofDraftKings foe ., a Delaware corporation (the "Company"), set forth below, standing in Assignor' s name
            on the books of the Company and hereby irrevocably constitutes and appoints Cooley LLP attorney-in-fact
            to transfer said stock on the books of the Company, with the full power of substitution in the premises.

                                                                                    Number of Common Stock   Number of Series E-1 Preferred
          ..Name .............................................................. .     Shares Tran sf erred     Stock Shares Transferred
          L................ Redacted...... ............                        ,
                                                                               ! __ _ _ __




            Dated: May 31, 2019



            MLB ADV..,,,....._~,9MJi;DIA, L.P ., by MLB ADVANCED MEDIA, INC, its General Partner:
                                          ,,~? · / .."/.. .
            By ---"-=~
                     ~~~~~~~l¼~mr~l...~-~.._---_# _ _ _ _ __
                               Lara Pitaro Wisch
            Name
                       ---------------
            Title                 SVP , General Counsel
                      ---------------




HIGHLY CONFIDENTIAL                                                                                                          MLB-Olson-00000550
DocuSign Envelope ID: 8865EC05-46C1 -4FED-A6B0-00F726649E37
                     Case 1:20-cv-00632-JSR Document 64-7 Filed 05/06/20 Page 41 of 41



                                          ASSIGNMENT SEPARATE FROM CERTIFICATE

                     FOR v ALUE RECEIVED, Saugatuck River Ventures, LLC ("Assignor'') , hereby sells, assigns and
             transfers unto the following entity the shares of Common Stock of DraftK.ings Inc., a Delaware corporation
             (the "Company"), set forth below, standing in Assignor's nan1e on the books of the Company and hereby
             irrevocably constitutes and appoints Cooley LLP attorney-in-fact to transfer said stock on the books of the
             Company, with the full power of substitution in the premises.

                                                                                  Number of Common Stock
                           -·-Name
                               ---- ------·--------------·- ----------·- -- -·-     Shares Transferred


             Dated: May 3 1, 2019


             SAUGATUCK RIVER VENTURES, LLC

                          f!'t:;:'lrutr, Jr.
             By _ ___;._~&.~~4~&•~,;s~2s~er~E~4e~e.~.. - - - - - - -
                           Edward Weber, Jr .
             Name
                    ----------------
             Title - - - Vi ce Pres ident
                         ------------




HIGHLY CONFIDENTIAL                                                                                          MLB-Olson-00000551
